 


109 HR 3292 IH: To extend the duty suspension on pro-jet black 263 stage.
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3292 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Castle introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To extend the duty suspension on pro-jet black 263 stage. 
 
 
1.Pro-jet black 263 stage 
(a)In generalHeading 9902.03.09 of the Harmonized Tariff Schedule of the United States is amended— 
(1)by striking the article description and inserting [[Substituted naphthalenylazol] alkoxyl phenyl azo] carboxyphenylene, lithium salt (PMN No. P–00–351) (provided for in subheading 3204.14.30); and 
(2)by striking 12/31/2006 and inserting 12/31/2008. 
(b)Effective dateThe amendments made by subsection (a) apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
